Exhibit 10.11E
 
FIFTH AMENDMENT TO
CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of October
22, 2001 is entered into between BANK OF AMERICA, N.A., a national association
(“Bank”), and SOUTHWEST WATER COMPANY, a Delaware corporation (“Borrower”).
 
RECITALS
 
A.  Borrower and Bank have previously entered into that certain Credit Agreement
dated as of July 30, 1999, as amended by that certain First Amendment to Credit
Agreement dated as of June 30, 2000, that certain Second Amendment to Credit
Agreement dated as of September 29, 2000, that certain Third Amendment to Credit
Agreement dated as of March 9, 2001, and that certain Fourth Amendment to Credit
Agreement dated as of July 13, 2001 (collectively, the “Credit Agreement”),
pursuant to which Bank has made certain loans and financial accommodations
available to Borrower. Terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement.
 
B.  Bank and Borrower wish to amend the Credit Agreement under the terms and
conditions set forth in this Amendment. Borrower is entering into this Amendment
with the understanding and agreement that, except as specifically provided
herein, none of Bank’s rights or remedies as set forth in the Credit Agreement
is being waived or modified by the terms of this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.  Amendments to Credit Agreement
 
(a)  Section 1.01(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
“‘(a)  The Revolving Commitment:    The Bank agrees on the terms and conditions
hereinafter set forth to make loans (‘Revolving Loans’) to the Borrower and to
issue standby letters of credit for the Borrower’s account from time to time
during the period from the date hereof to and including Maturity Date in an
aggregate amount of loans and an undrawn and drawn but reimbursed amount of
letters of credit not to exceed the Revolving Commitment, such as amount may be
reduced pursuant to Section 2.01(c). Within the limits of the Revolving
Commitment and prior



--------------------------------------------------------------------------------

to the Maturity Date, the Borrower may borrow, repay, and reborrow subject to
the terms of this Agreement.”
 
(b)  The following is added to the Credit Agreement as a new Section 2.01(e):
 
“(e)  Standby Letters of Credit.    The Revolving Commitment may be used for
financing standby letters of credit with a maximum maturity of 365 days but not
to extend more than 90 days beyond the Maturity Date. The standby letters of
credit may include a provision providing that the maturity date will be
automatically extended each year for an additional year unless the Bank gives
written notice to the contrary. The amount of standby letters of credit
outstanding at any one time (including amounts drawn on letters of credit and
not yet reimbursed) may not exceed Five Hundred Thousand Dollars ($500,000). The
Borrower agrees:
 
(i)  any sum drawn under a letter of credit may, ation of the Bank, be added to
the principal amount outstanding under the Revolving Commitment. The amount will
bear interest and be due as described elsewhere in this Agreement.
 
(ii)  if there is a default under this Agreement, to immediately prepay and make
the Bank whole for any outstanding letters of credit.
 
(iii)  the issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.
 
(iv)  to sign the Bank’s form Application and Agreement for Standby Letter of
Credit with respect to each letter of credit.
 
(v)  to pay any issuance and/or other fees that the Bank notifies the Borrower
will be charged for issuing and processing letters of credit for the Borrower.
 
(vi)  to allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.
 
(vii)  to pay the Bank a non-refundable fee equal to 2% per annum of the
outstanding undrawn amount of each standby letter of credit, payable quarterly
in advance, calculated on the basis of such amount in effect on the day the fee
is calculated. If there is a default under this Agreement, at the Bank’s option,
the amount of the fee shall be increased to 4% per annum, effective starting on
the day the Bank provides notice of the increase to the Borrower.”



2



--------------------------------------------------------------------------------

 
2.  Effectiveness of this Amendment.    Bank must have received the following
items, in form and content acceptable to Bank, before this Amendment is
effective and before Bank is required to extend any credit to Borrower as
provided for by this Amendment.
 
(a)  Amendment.    This Amendment fully executed in a sufficient number of
counterparts for distribution to Bank and Borrower.
 
(b)  Authorizations.    Evidence that the execution, delivery and performance by
Borrower and each guarantor or subordinating creditor of this Amendment and any
instrument or agreement required under this Amendment have been duly authorized.
 
(c)  Representations and Warranties.    The representations and warranties set
forth in the Credit Agreement must be true and correct.
 
(d)  Other Required Documentation.    All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Bank.
 
3.  Representations and Warranties.    The Borrower represents and warrants as
follows:



3



--------------------------------------------------------------------------------

 
(a)  Authority.    The Borrower has the requisite corporate power and authority
to execute and deliver this Amendment and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by the Borrower of this Amendment
and the performance by Borrower of each Loan Document (as amended or modified
hereby) to which it is a party have been duly approved by all necessary
corporate action of Borrower and no other corporate proceedings on the part of
Borrower are necessary to consummate such transactions.
 
(b)  Enforceability.    This Amendment has been duly executed and delivered by
the Borrower. This Amendment and each Loan Document (as amended or modified
hereby) is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, and is in full force and effect.
 
(c)  Representations and Warranties.    The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.
 
(d)  No Default.    No event has occurred and is continuing that constitutes an
Event of Default.
 
4.  Choice of Law.    The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.
 
5.  Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
6.  Due Execution.    The execution, delivery and performance of this Amendment
are within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approvals, if any,
and do not contravene any law or any contractual restrictions binding on
Borrower.
 
7.  Reference to and Effect on the Loan Documents.
 
(a)  Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
 
(b)  Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all



4



--------------------------------------------------------------------------------

 
respects ratified and confirmed and shall constitute the legal, valid, binding
and enforceable obligations of Borrower .
to Bank.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.
 
(d)  To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
8.  Ratification.    Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.
 
9.  Estoppel.    To induce Bank to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Event of Default and no right of offset, defense,
counterclaim or objection in favor of Borrower as against Bank with respect to
the Obligations.
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
“Bank”
     
“Borrower”
BANK OF AMERICA, N.A.
a national association
     
SOUTHWEST WATER COMPANY,
a Delaware corporation
                 

By:
 
/s/    DEBORAH L. MILLER        

--------------------------------------------------------------------------------

     
By:
 
/s/    THOMAS C. TEKULVE      

--------------------------------------------------------------------------------

   
Name:                                     Deborah L. Miller
Title:                                   Senior Vice President
         
Name:                             Thomas C. Tekulve
Title:                         Vice President—Finance

 
By:
 
/s/    PETER J. MOERBEEK         

--------------------------------------------------------------------------------

   
Name:                         Peter J. Moerbeek
Title:                     Chief Financial Officer



5